                            ZEICHNER ELLMAN              & KRAUSE LLP
                                         1211 A VENUE OF THE AMERICAS
                                           NEW YORK, NEW YORK 10036                           35 MASON STREET
                                                                                             GREENWICH, CT 06830
                                                  (212) 223-0400                                (203) 622-0900
                                               FAX: (212) 753-0396                            FAX: (203) 862-9889

                                                www.zeklaw.com
                                                                                          103 EISENHOWER PARKWAY
    DIR E C T DIAL                                                                            ROSELAND, NJ 07068
    (212) 826-5357                                                                               (973) 618-9100
bgoodman@zekl aw. com                                                                          FAX: (973) 364-9960

                                                           December 3, 2019


             BYECF
                                                                       Memo Endorsed
             Honorable Ona T. Wang
             United States Magistrate Judge
             Daniel Patrick Moynihan Courthouse
             500 Pearl Street, Courtroom 20D
             New York, New York 10007

                                Citibank, N.A. v. Law Offices of Rachel Zamata
                                      Case No. 18 CV 9973 {RA) {OTW)

             Dear Judge Wang,

                            We represent plaintiff Citibank, N.A. The Court scheduled a hearing on
             December 17, 2019 at 3:30 p.m. to address Citibank's letter motion concerning certain
             discovery disputes that have arisen. [ECF No. 33] We write pursuant Rule l.e of Your
             Honor's Individual Practices in Civil Cases to respectfully request an adjournment of
             the hearing until January 2, 2020 or January 9, 2020. The reason for the request is that I
             must fly to San Francisco, California on the morning of December 17, 2019 to attend to
             an emergent matter. Defendant's attorney consents to the adjournment.

                           Defendant previously requested an adjournment to which Citibank
             consented, and which the Court granted. Citibank has not previously requested an
             adjournment of hearing.
    Application Granted.                                             fully,
    The hearing scheduled for December 17, 2019
    is adjourned. A rescheduled hearing will be
    held January 9, 2020 at 11:30 a.m. Parties are
    directed to submit a joint proposed agenda for
    the conference by January 6, 2020.
    SO ORDERED.



    ______________________________
    Ona T. Wang           12/5/2019
    U.S. Magistrate Judge
